           Case 4:19-cv-00078-BMM Document 7 Filed 10/14/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

CROXFORD & SONS, INC.;
CROXFORD FUNERAL HOME &                             CV-19-78-GF-BMM
CREMATORY, INC.; CROXFORD
D & M, INC.; and DENNIS
CROXFORD;                                         ORDER GRANTING
                                                EXTENSION ON STATUS
Plaintiffs,                                           REPORT

      v.

CONTINENTAL WESTERN
INSURANCE COMPANY;

Defendant.

      Plaintiffs Croxford & Sons, Inc.; Croxford Funeral Home & Crematory,

Inc.; Croxford D & M, Inc., and Dennis Croxford (collectively Croxford), by and

through their counsel of record, Faure Holden Attorneys at Law, P.C., responded to

the Court’s Order to Show Cause (doc. 3) indicating that this matter has to be re-

set for mediation and requesting up to and including October 30, 2020 to file a

second Status Report with the Court.




                                         1
        Case 4:19-cv-00078-BMM Document 7 Filed 10/14/20 Page 2 of 2



      After reviewing the Response and good cause appearing, IT IS HEREBY

ORDERED that Plaintiffs shall have up to and including October 30, 2020 to file a

Status Report with the Court regarding settlement or service of the Complaint.

      DATED this 14th day of October, 2020.




                                         2
